DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/30/20.  These drawings are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
	In claim 1:
“a controller configured to…” access a phase file, generate digital object light information, generate digital reference light information, and generate a digital hologram.  
In claim 2:
“the controller is further configured to…” select the phase file, receive the phase file, convert the received phase file and generate object phase information
In claim 3:
“the controller is further configured to…” convert the object phase information and generate digital object light.
In claim 5:
“the controller is further configured to…” input physical information of reference light, and generate digital reference light. 
In claim 6:
“the controller is further configured to…” input hologram property information, input digital object & reference light information, and generate the digital hologram. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the following functions: accessing a phase file, generating object phase information, generating digital object light information, generating digital reference light information, and generating a digital hologram. However, only generic structure for performing these functions is recited in the form of a power-supplied controller (see para [0054] of the specification as published). It would be unclear to an ordinarily skilled artisan, from review of the specification, what kind of structure performs these functions – for example, an integrated circuit, general purpose computer, or microprocessor, or is specialized hardware required? How does a user input a light property of object light and a light property of reference light, and what structure is required? Additionally, the specification does not adequately convey to an ordinarily skilled artisan how the controller performs these functions, particularly generating object phase information, generating digital object light information, generating digital reference light information, and generating a digital hologram; the specification merely states that the controller controls elements that perform these functions.
Claims 2-8 inherit the same deficiency due to their dependence on claim 1.
The following functions recited in claims 2-3, 5-6 & 10-13 are similarly not adequately described in the specification:
Claim 2: selecting the phase file, receiving the phase file, converting the received phase file, and generating object phase information.
Claim 3: converting object phase information and generating digital object light.
Claim 5: inputting physical information of reference light and generating digital reference light and information.

 For above user input functions, the specification does not adequately convey any structure for a user to input information. For the above information transmitting/input functions, no structure for transmitting information is recited. For the above functions of converting and/or generating information/digital light, the specification is not seen to disclose any structure or algorithms/steps for performing these functions, or how these functions are achieved.
Claim 9 recites the following functions: generating object phase information, generating digital object light and information, generating digital reference light and information, and generating a digital hologram. However, the specification does not indicate how these functions are achieved/steps are performed, merely that they are achieved. It would be unclear to an ordinarily skilled artisan, that applicant has made an invention that achieves the claimed functions. How does a user input a light property of object light and a light property of reference light? Additionally, how is digital object light and information generated based on object phase information data and input physical information of object light? How are the digital reference light and information generated based on input physical information of the reference light? How is a digital hologram generated based on input hologram property information, digital object light information, and digital reference light information? The specification merely states that these functions are achieved by a controller.
Claims 10-16 inherit the same deficiency due to their dependence on claim 9.
The following functions recited in claims 10-13 are similarly not adequately described in the specification:

Claim 11: inputting physical information of the object light, converting the object phase information into object phase information data, inputting the physical information of the object light and the object phase information data, and generating the digital object light and information.
Claim 12: inputting physical information of reference light, receiving physical information of the reference light, and generating digital reference light and information.
Claim 13: inputting hologram property information, inputting digital object light information, inputting digital reference light information, transmitting the above information, and generating the digital hologram.
 For the above functions, it would be unclear to an ordinarily skilled artisan that applicant has made an invention that achieves the claimed functions. How are these functions performed? What steps/algorithms are required to, for example, generate a digital hologram based on hologram property information, digital object light information, and digital reference light information? The specification merely states that these functions are achieved.
The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
In claim 1:
“a controller configured to…”
In claim 2:
“the controller is further configured to…” 
In claim 3:
“the controller is further configured to…”
In claim 5:
“the controller is further configured to…” 
In claim 6:
“the controller is further configured to…”                                  
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the present specification does not reveal any structure for performing any of these claimed functions. Therefore, claims 1-3 & 5-6 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered. Argument (1) is seen to be moot in view of the present office action being made non-final. Applicant’s remaining arguments are not found persuasive. 
Applicant argues: (1) finality would be improper because the previous office action did not include a prior art rejection (pp. 11-12 of Remarks); (2) claims 1-3, 5 & 6 should not be interpreted to invoke 35 U.S.C. § 112(f) because the recited “controller” provides sufficient structure (pp. 13-14 of Remarks); (3) claims 1-16 satisfy the written description requirement of 35 U.S.C. § 112(a) because Applicant discloses the controller controls the operations of each component of the device as recited in at least para [0052] of the present specification (p. 14 of Remarks); and (4) rejection of claims 1-8 under 35 U.S.C. 112(b) would be improper because the limitation “controller” recites sufficient structure (pp. 14-15 of Remarks).
Examiner respectfully disagrees.
Regarding argument (1), Examiner notes that the IDSs of record have been reviewed, and prior art searches were conducted in association with the present and previous office actions. No prior art reading on the claims has been identified, and no rejections have been made under 35 U.S.C. 102 or 103. However, because the claim rejections under § 112(a) have been updated to clarify how the claims lack sufficient written description, this action is made non-final.
Regarding argument (2), absent evidence to the contrary, the limitation “a controller” is not seen to recite sufficient structure such that § 112(f) is not invoked. “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” MPEP 2181.I.A. The dictionary definition of the term controller as used in claim 1 is “a mechanism or apparatus for controlling a device or some 
Regarding argument (3), because claims 1-3 & 5-6 have been interpreted under § 112(f) and a review of the disclosure does not reveal sufficient structure such that its equivalents can be determined, rejection under 112(a) is seen to be proper. “A means- (or step-) plus- function claim limitation is adequately described under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited in a means- (or step-) plus- function claim limitation; or (2) it is clear based on the facts of the application that one skilled in the art would have known what structure, material, or acts disclosed in the specification perform the function recited in a means- (or step-) plus- function limitation. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomed 
Claims 9-16, which are not interpreted under § 112(f), are seen to also lack adequate written description as set forth in the rejections under § 112(a) above. “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Aria Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” MPEP 2163.03.V.
Regarding argument (4), because the “controller” limitation as recited in claims 1-3 & 5-6 has been interpreted under 35 U.S.C. 112(f), the term is interpreted to cover the corresponding 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saito et al. (US 5,668,648) disclose a computer-assisted holographic display apparatus.
Snider (US 6,771,402) discloses a method and apparatus for generating a hologram.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872